Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Velema on June 27, 2022.
The application has been amended as follows: 
Rewrite claim 26 to read: The antisense oligonucleotide of claim 25, wherein the antisense oligonucleotide is 18 to 80 nucleotides in length.
Rewrite claim 45 to read: The antisense oligonucleotide of claim 25, comprising a nucleic acid sequence with at least 90% sequence identity to the nucleic acid sequence set forth in SEQ ID NO: 10 (GCCCCTAGCGCGCGACTC).
Rewrite claim 84 to read: A method of treating or managing Amyotrophic Lateral Sclerosis (ALS) comprising administering to a patient in need of such treatment or management a therapeutically effective amount of the antisense oligonucleotide of claim 25.
Rewrite claim 96 to read: A method of reducing the level of a dipeptide repeat protein in a patient, comprising administering to a patient in need of such reduction a therapeutically effective amount of the antisense oligonucleotide of claim 25.
Rewrite claim 102 to read:	The antisense oligonucleotide of claim 25, wherein the antisense oligonucleotide is 18 to 30 nucleotides in length.
Add claims 116-125:
116. The method of claim 84, wherein the antisense oligonucleotide is administered to the brain of the patient.
117. The method of claim 84, wherein the antisense oligonucleotide is administered by intrathecal, intraventricular or intrastriatal injection or infusion.
118. The method of claim 117, wherein the injection or infusion comprises administration using an Ommaya reservoir or intrathecal catheter.
119. The method of claim 84, the antisense oligonucleotide is administered at a dose of between about 0.5 mg/mL to about 5.0 mg/mL.
120. The method of claim 84, the antisense oligonucleotide is administered at a dose of about 11 mg/mL. 
121. The method of claim 84, the antisense oligonucleotide is formulated in Lactated Ringers Solution. 
122. The method of claim 96, wherein the antisense oligonucleotide is administered to the brain of the patient.
123. The method of claim 96, wherein the antisense oligonucleotide is administered by intrathecal, intraventricular or intrastriatal injection, or infusion.
124. The method of claim 123, wherein the injection or infusion comprises administration using an Ommaya reservoir or intrathecal catheter.
125. The method of claim 96, wherein the dipeptide repeat protein comprises one or more of poly(GP), poly(GR), poly(GA), poly(PA), and poly(PR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635


/Tracy Vivlemore/Primary Examiner, Art Unit 1635